DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shroud" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the radially inner upper side" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 3, the recitation “the shroud” is not clear because it is confusing either it is a new limitation or the limitation cited in lines 2-3.
Claims 1, 2, 3, 10, and 12-14, are indefinite because the recitation “at least approximately” makes it unclear at which point said recitation limits the claims.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-9, 11, and 13-14 are indefinite by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US4,720,640).
	Anderson et al., in figures 1-2, and column 6, lines 63-68, and column 7, lines 16-20, teach (cl.1) a wind power plant with a shrouded wind turbine 9, the shrouded wind turbine having an annular shroud 20, the shroud defining a longitudinal axis and being at least approximately rotationally symmetrical to the longitudinal axis, the radially inner upper side 25 of the shroud delimiting a flow channel for the wind, and a propeller 15 impelled by the wind, arranged in the flow channel and rotatable about the longitudinal axis for driving an electric generator 56, with a support defining a support longitudinal direction and with a shroud bearing element 46,48,50 arranged on the support, wherein the shroud of the shrouded wind turbine can be mounted on the shroud bearing element (see column 6, lines 63-68) in different pivoting positions about a pivot axis extending transversely to the support longitudinal direction(see column 6, lines 63-68), (cl.2) the pivot axis extends at least approximately at right angles to the support longitudinal direction (see column 6, lines 63-68), (cl.3) the shroud bearing element is at least approximately annular and surrounds the shroud of the shrouded wind turbine, at a distance (see fig.1, the distance between elements 100 and 102), (cl.4) the shroud is pivotably arranged on the shroud bearing element, (cl.8) the shroud bearing element can be mounted on the support in different rotational positions about the support longitudinal direction or is arranged rotatably about the support longitudinal direction (see column 6, lines 63-68), (cl.9) the shroud bearing element is fixedly arranged on the support and the support is rotatable about an axis of rotation (see column 6, lines 63-68),(cl.12) the shroud of the shrouded wind turbine has the cross-section of a biconvex wing profile (see fig.2), the radially outer underside having at least approximately the shape of the surface of a spherical layer, being at least approximately symmetrical with respect to a plane of symmetry running at right angles to the longitudinal axis, in which the pivot axis lies.
Allowable Subject Matter
Claims 5-7, 10-11, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5 and claim 6 that depend on claim 5, prior art fails to teach or fairly suggest bearing stubs project radially outwards from the shroud on both sides and concentrically to the pivot axis, which bearing stubs are held in bearing elements of the shroud bearing element.
Regarding claim 7, prior art fails to teach or fairly suggest a support extension is arranged on the shroud bearing element on the side facing away from the support, which support extension carries a further shroud bearing element on which a further shrouded wind turbine is arranged.
Regarding claim 10 and claim 11 that depend on claim 10, prior art fails to teach or fairly suggest supports connected to one another in a portal-like manner, each with at least one shroud bearing element supporting a shrouded wind turbine, wherein the axis of rotation extends at least approximately centrally between the supports at least approximately in the vertical direction.
Regarding claim 13 and claim 14 that depend on claim 13, prior art fails to teach or fairly suggest the shrouded wind turbine has an annular guide element which is at least approximately rotationally symmetrical with respect to the longitudinal axis, and which largest outer diameter is smaller than the smallest clear width of the flow channel, and which guide element profile nose is arranged upstream in the direction of flow of the wind with respect to the profile nose of the shroud, and which guide element profile trailing edge is arranged downstream with respect to the profile nose and upstream with respect to the smallest clear width of the flow channel, and the propeller, as seen in the direction of flow, is located at least approximately at the guide element profile trailing edge.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US20130313827A1, US20110008164A1, US20100316487A1, US20100068052A1, US20090087308A2, US20080240916A1, US4,140,433A, and US4,021,7135A are cited to show a shrouded pivoting wind turbine.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745